50 F.3d 12
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.W. P. GALLOWAY, Sr.; W. P. Galloway, Jr., Appellants,v.UNITED STATES of America, Appellee.
No. 94-2897EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 17, 1995.Filed:  Mar. 23, 1995.

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
W. P. Galloway, Sr., and W. P. Galloway, Jr., appeal the district court's grant of the Government's motions for dismissal and summary judgment.  Having reviewed the record and the parties' briefs, we conclude the Galloways are not entitled to relief, and we affirm for the reasons given by the district court.  See 8th Cir. 47B.